


110 HCON 406 IH: Expressing the sense of Congress that any

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 406
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Langevin
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that any
		  effort to reengineer the health care system in the United States should
		  incorporate sustainable wellness programs that address the underlying causal
		  factors associated with chronic disease.
	
	
		Whereas increases in costs related to providing health
			 care for an aging population and the increasing number of people with chronic
			 disease create a crisis for the healthcare system in the United States;
		Whereas 23,600,000 individuals in the United States have
			 been diagnosed with diabetes and 57,000,000 have been diagnosed with
			 prediabetes;
		Whereas 70,000,000 individuals in the United States have
			 some form of cardiovascular disease, which is responsible for nearly 40 percent
			 of all deaths in this country;
		Whereas 64 percent of all individuals in
			 the United States are overweight and more than 30 percent are obese;
		Whereas overweight and obese individuals are at increased
			 risk for developing many diseases, including cardiovascular disease and type 2
			 diabetes;
		Whereas individuals in the United States
			 are increasingly using lifestyle changes, including diet, exercise, smoking
			 cessation, and stress reduction, to decrease their risk of developing serious
			 healthcare problems and to restore health;
		Whereas low-income families face an
			 increased risk of developing chronic disease and do not have the resources
			 necessary to avoid developing serious health problems related to such chronic
			 disease;
		Whereas there is a growing body of evidence
			 that wellness programs that promote lifestyle changes can diminish the
			 incidence and severity of chronic disease, provide a substantial return on
			 investment, and reduce reliance on the conventional medical care system;
			 and
		Whereas the Federal Government has a
			 responsibility to reengineer the Nation’s healthcare system to allow for the
			 provision of adequate healthcare for future generations: Now, therefore, be
			 it
		
	
		that Congress should ensure that any
			 reengineering of the healthcare system in the United States—
			(1)incorporates
			 sustainable wellness programs that address the underlying causal factors
			 associated with chronic disease;
			(2)ensures that the
			 public has access to strategies for improving individual health through
			 lifestyle change, including strategies relating to diet, exercise, smoking
			 cessation, and stress reduction;
			(3)provides
			 patient-centered care—
				(A)that addresses
			 personal health needs; and
				(B)that uses a
			 multidimensional approach to encourage patients to improve their own wellness
			 through lifestyle changes and the use of scientifically-based therapies that
			 facilitate the inherent ability of the human body to maintain and restore
			 optimal health; and
				(4)utilizes clearly
			 defined standards to determine when the implementation of wellness and health
			 promotion activities will be useful for each patient based on the diet,
			 exercise habits, individual health history, and family health history of the
			 patient.
			
